TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00115-CV



                                       Michel Jordan, Appellant

                                                   v.

                                       Robert Lavigne, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 254,080-E, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                   Appellant Michel Jordan filed a notice of appeal on February 12, 2015. Appellant’s

counsel requested and received three extensions of time to file the appellant’s brief. Counsel has

now filed a motion seeking an additional extension of time to file the brief.

                   We grant the motion to extend time to file appellant’s brief and order appellant’s

counsel, Bobby Dale Barina, to file the brief no later than September 18, 2015. If appellant’s brief

is not filed by that date, the Court may dismiss this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).

                   It is ordered on August 26, 2015.



Before Chief Justice Rose, Justices Pemberton and Field